                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Cliff Wogamon and Debra Wogamon,              )
                                              )
               Plaintiffs,                    )       ORDER
                                              )
       v.                                     )
                                              )
Patterson-UTI Drilling Company LLC            )       Case No. 1:18-cv-135
and Black Hills Trucking, Inc.,               )
                                              )
               Defendants.                    )


       On September 9, 2019, Defendant Black Hills Trucking, Inc., filed a motion to amend the

scheduling and discovery order. On September 24, 2019, the court held a status conference with the

parties by telephone. Pursuant to its discussion with the parties, the court GRANTS IN PART

Defendant Black Hills Trucking, Inc.’s motion (Doc. No. 29) and AMENDS the pretrial deadlines

as follows:

       1.      The parties shall have until October 31, 2019, to complete fact discovery and to file

               discovery motions.

       4. (a) Plaintiff’s liability expert disclosures are due by November 15, 2019.

       4. (b) Defendant’s expert disclosures are due by December 20, 2019.

       10.     The parties shall have until December 20, 2019, to file dispositive motions (summary

               judgment as to all or part of the case).

The court was previously advised by the parties in their original proposed scheduling plan that they

would consider submitting to a private mediation. The court strongly encourages the parties renew

settlement discussions and to schedule a private mediation before the end of 2019. Should the

parties want a court-hosted settlement conference, they should so advise the court by October 9,

                                                  1
2019. The court shall reserve December 10 and 19, 2019, for the parties in anticipation that they

may opt for a court-hosted settlement conference.

       IT IS SO ORDERED.

       Dated this 25th day of September, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
